      Case 1:20-cv-00056-DWM Document 93 Filed 08/25/21 Page 1 of 18



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         BILLINGS DIVISION


HANOVER INSURANCE GROUP, cl/b/a               CV 20-56-BLG-DWM
HANOVER INSURANCE COMPANY,

             Plaintiff and Counter­
             Defendant,                              ORDER

      vs.

ASPEN AMERICAN INSURANCE
COMPANY, HENDRICKSON LAW
FIRM, P.C.; KEVIN SWEENEY; and
TGC, L.P., a limited partnership,

              Defendants and Counter­
              Claimants

and

HENDRICKSON LAW FIRM, P.C.; and
KEVIN SWEENEY,

              Cross-Claimants and
              Cross-Defendants,

vs.

ASPEN AMERICAN INSURANCE
COMPANY,

               Cross-Defendants and
               Cross-Claimants.




                                      1
       Case 1:20-cv-00056-DWM Document 93 Filed 08/25/21 Page 2 of 18




      This declaratory judgment action involves a number of claims, cross-claims,

and counter-claims, and it involves two insurance policies: the Lawyers

Professional Liability Insurance Policy, effective from July 1, 2016 to July 1, 2017

(“the Hanover Policy”), and the Lawyers Professional Liability Policy, effective

from July 1, 2019 to July 1, 2020 (“the Aspen Policy”). Plaintiff Hanover

Insurance Company (“Hanover”)seeks a declaration as to whether it owes a duty

to defend and indemnify Hendrickson Law Firm (“Hendrickson”) and former

Hendrickson partner Kevin Sweeney in an underlying action for legal malpractice

in Montana district court brought by Defendant TGC,L.P. Defendant Aspen

American Insurance Company (“Aspen”)filed a counter-claim against Hanover,

seeking a declaration that it owed no duty to defend or indemnify Hendrickson or

Sweeney. Hendrickson and Sweeney filed a cross-claim against Aspen, as well as

a counter-claim against Hanover, seeking declarations that they were entitled to a

defense and indemnification from both insurers.

      TGC filed a motion for partial judgment on the pleadings under Federal Rule

of Civil Procedure 12(c), and the remaining parties filed competing motions for

summary judgment. United States Magistrate Judge Kathleen DeSoto entered

Findings and Recommendations on June 10, 2021, recommending that TGC’s

motion for partial judgment on the pleadings be denied. Judge DeSoto further

recommended the motions for summary judgment from Hanover and Aspen


                                         2
       Case 1:20-cv-00056-DWM Document 93 Filed 08/25/21 Page 3 of 18



seeking declaratory judgments that they had no duty to defend or indemnify

Hendrickson and Sweeney be granted while the motion for summary judgment

from Hendrickson and Sweeney be denied.

       Here, the Court adopts the legal standards Judge DeSoto applied to the

partial motion for judgment on the pleadings and to the motions for summary

judgment. (See Doc. 83 at 5-8.) The parties are entitled to de novo review of the

specified findings or recommendations to which they object. 28 U.S.C.

§ 636(b)(1). The Court reviews the findings and recommendations that are not

specifically objected to for clear error. McDonnell Douglas Corp. v. Commodore

Bus. Mach,Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Hendrickson and Sweeney

timely filed objections, as did TGC. (Docs. 84, 86, 87; see also Docs. 89,90, 91,

92.)

       Hendrickson and Sweeney object on limited grounds,^ specifically to Judge

DeSoto’s determination that the Retirement Extended Reporting Period

Endorsement was affected by the Extended Reporting Period Endorsement. TGC

objects to Judge DeSoto’s determinations that(1)the reasonable expectations




^ Hendrickson and Sweeney “seek de novo review of all of the conclusions of law
contained in the[]Findings and Recommendations.” (Doc. 84 at 2.) However, a
blanket objection to “all conclusions of law” is insufficient to trigger de novo
review. See 28 U.S.C. § 636(b)(1)(“A judge ofthe court shall make a de novo
determination of those portions ofthe report or specified proposed findings or
recommendations to which objection is made.”); see also D. Mont. L.R. 72.3(a).
                                          3
       Case 1:20-cv-00056-DWM Document 93 Filed 08/25/21 Page 4 of 18



doctrine was not implicated,(2)the Hanover Policy and Endorsement were not

ambiguous,(3)the notice-prejudice rule was inapplicable, and(4)a “claim” was

made no later than February 2017.

      After reviewing these objections, the Court adopts Judge DeSoto’s Findings

and Recommendations in full.^ As the parties are familiar with the factual and

procedural background of this case, that background will not be reiterated here.

I.    Hendrickson and Sweeney’s Objection

      Hendrickson and Sweeney argue that Judge DeSoto incorrectly determined

that the Extended Reporting Period Endorsement modified the Retirement

Extended Reporting Period of the Hanover Policy, which resulted in the incorrect

conclusion that Hanover had no duty to defend or indemnify Hendrickson and

Sweeney. According to them,the Endorsement should not be read to affect the

Hanover Policy. This argument is contrary to Montana law.

       Every insurance contract shall be construed according to the entirety of its

terms and conditions as set forth in the policy and as amplified, extended, or

modified by any rider, endorsement, or application which is a part of the policy.

Mont. Code Ann. § 33-15-316. This means insurance policies should be read as a

whole, and a policy’s various parts should be read to give each part meaning and




^ No objections were made regarding the Aspen Policy.
                                       4
       Case 1:20-cv-00056-DWM Document 93 Filed 08/25/21 Page 5 of 18




effect. Kilby Butte Colony, Inc. v. State Farm Mut. Auto. Ins. Co., 403 P.3d 664,

668(Mont. 2017).

      Here, Hendrickson and Sweeney contend that the Extended Reporting

Period Endorsement should not be read to alter the terms ofthe Hanover Policy,

specifically the Retirement Extended Reporting Period, because it was not part of

the Hanover Policy as previously issued. (Doc. 84 at 3.) But, consistent with the

Findings and Recommendations, the language of the Hanover Policy and of the

Endorsement indicate that the Extended Reporting Period Endorsement was

intended to modify the terms of the Policy, including the Retirement Endorsement.

The Extended Reporting Period Endorsement states “THIS ENDORSEMENT

CHANGES THE POLICY.” (Doc. 2 at 32.) It then clarifies that “[c]laims must

first be made and first reported to [Hanover] after the individual extended reporting

period effective date and prior to the individual extended reporting period

expiration date.” (Id.) Further, the text ofthe Hanover Policy itself notes that it

envisioned the possibility that the Extended Reporting Period Endorsement would

be issued in the future, provided that the terms ofthe Retirement Extended

Reporting Period were met. (See id. at 25 (explaining that if three conditions are

met,“[Hanover] will issue an extended reporting period endorsement of unlimited

duration without cost to [the insured]”).)




                                             5
       Case 1:20-cv-00056-DWM Document 93 Filed 08/25/21 Page 6 of 18



      Consistent with the terms ofthe Hanover Policy, Hanover issued the

Extended Reporting Period Endorsement upon Sweeney’s retirement. {See id. at

32.) As Hanover point out, this Endorsement could not have been included with

the original Hanover Policy because, by the very terms of the Policy, it could not

be issued until Sweeney fully retired from the practice of law. (Doc. 90 at 4-5.)

Thus, reading the Hanover Policy and the Extended Reporting Period Endorsement

together, see Mont. Code Ann. § 33-15-316, Judge DeSoto correctly determined

that the Extended Reporting Period Endorsement modified the Policy.

      Finally, to the extent that Hendrickson and Sweeney’s insinuate that the

Extended Reporting Policy Endorsement is not enforceable because it is not

supported by consideration, that argument also fails. Hendrickson and Sweeney

submit that “a novation or agreement to modify a contract requires consideration.

(Doc. 84 at 4.) However, the Extended Reporting Policy Endorsement is not a

novation or a separate agreement to modify the Hanover Policy. As discussed

above, the terms of the Policy expressly envisioned the issuance of the Extended

Reporting Period Endorsement, so it is not a novation. Compare(Doc. 2 at 25

(explaining that if three conditions are met,“[Hanover] will issue an extended

reporting period endorsement of unlimited duration without cost to [the insured]”))

with Novation, Black’s Law Dictionary (11th ed. 2019)(“The act of

substituting for an old obligation a new one that either replaces an existing


                                          6
       Case 1:20-cv-00056-DWM Document 93 Filed 08/25/21 Page 7 of 18



obligation with a new obligation or replaces an original party with a new party.”).

And, Hanover and Sweeney admit that Sweeney paid premiums related to the

Hanover Policy,(Doc. 84 at 4), so the Policy and the Endorsement were supported

by consideration.

      Hendrickson and Sweeney’s objections are consequently overruled.

II.   TGC’s Objections

      A.     Reasonable Expectations Doctrine

      TGC advances two objections related to the reasonable expectations

doctrine:(1)the doctrine should be applied so that the Extended Reporting Period

Endorsement is read to serve the dual function of extending the reporting period

for claims under the Hanover Policy and as an endorsement with its ovm coverage

and reporting period, and (2)the doctrine should be applied to the notice

provisions ofthe Hanover Policy because Sweeney had a reasonable expectation

that he could notify Hanover of claims and potential claims during the applicable

extended reporting period. Both of TCG’s objections are unpersuasive because

they ignore the prerequisite for the application of the reasonable expectations

doctrine; that prerequisite is not present here.

       The [reasonable expectations] doctrine is inapplicable where the terms of

the policy at issue clearly demonstrate an intent to exclude coverage because

expectations which are contrary to the clear exclusion from coverage are not


                                           7
       Case 1:20-cv-00056-DWM Document 93 Filed 08/25/21 Page 8 of 18



objectively reasonable.” Meadow Brook, LLP v. First Am. Title Ins. Co., 329 P.3d

608, 611 (Mont. 2014)(internal quotation marks omitted). “The question of

whether a provision is sufficiently ‘clear’ to render the reasonable expectations

doctrine inapplicable is different from the question of whether a provision is

ambiguous.” Id. To answer the reasonable expectations doctrine question, courts

look to the language of the relevant policy, apply the principles of contract

interpretation, and compare the policy language to the insured’s asserted

expectations. See id. at 611-12. Contrary to TGC’s objections, the terms ofthe

Hanover Policy, which include the Extended Reporting Period Endorsement,

clearly demonstrate an intent to exclude coverage for claims such as the one at

issue here.

      As Hanover points out, the definition of“extended reporting period” is a

general definition that is most applicable to the automatic extended reporting

period. {See Doc. 92 at 4; see also Doc. 2 at 21, 24.) By contrast, the Retirement

Extended Reporting Period is more specific than and separate from the “extended

reporting period” definition, and expressly states that an extended reporting period

would be made applicable through “an extended reporting period endorsement.

(Doc. 2 at 25.) This distinction is clear from the very language of the automatic

extended reporting period and the Retirement Extended Reporting Period

provision. Thus, TGC’s argument that Sweeny and Hendrickson’s interpretation


                                          8
       Case 1:20-cv-00056-DWM Document 93 Filed 08/25/21 Page 9 of 18



of the Extended Reporting Period Endorsement as serving dual purposes of

extending existing coverage and providing its own, separate coverage is not

reasonable. The plain language of the Hanover Policy and ofthe Extended

Reporting Period Endorsement reveal that the Endorsement applies only to the

Retirement Extended Reporting Period.

      Similarly, contrary to TGC’s second objection, Judge DeSoto did not err in

not applying the expectations doctrine to the notice provisions of the Hanover

Policy. TGC argues that the definition of“potential claim” was satisfied here.

which would have triggered a different notice period, and Sweeney had a

reasonable expectation under that notice period that he could have timely reported

the “potential claim” and triggered coverage. (See Doc. 87 at 12-13.) As Judge

DeSoto recognized, this argument is unpersuasive. It is dispositive that, under the

terms ofthe Hanover Policy, there was no “potential claim” here. Rather,

 Sweeney’s February 10, 2017[] email plainly satisfies the Hanover Policy’s

definition of‘claim’... because it unequivocally shows Sweeney ‘had knowledge

of specific circumstances involving a particular person or entity which could

reasonably be expected to result in a demand or suit for money or services.” (Doc.

83 at 22.) Thus, TGC’s argument starts from an unreasonable premise—namely,

that Sweeney had a reasonable expectation that the Endorsement created an

extended reporting period for potential claims—that contravened the plain


                                         9
      Case 1:20-cv-00056-DWM Document 93 Filed 08/25/21 Page 10 of 18



language of the Hanover Policy. Because Sweeney’s purported expectations were

incompatible with the Hanover Policy as it is written, the reasonable expectations

doctrine does not apply.

      B.     Policy Language

      TGC next argues that the Findings and Recommendations are flawed

because the Hanover Policy’s language is ambiguous, and Judge DeSoto

incorrectly construed that ambiguity against the insureds, Hendrickson and

Sweeney. TGC argues that the Hanover Policy is ambiguous because the

definition of“potential claims” and “claims” conflict, and that ambiguity should

have been construed in favor of an extended reporting period for Sweeney. (Doc.

87 at 15-16.) TGC also argues that, even if the Court accepts Judge DeSoto’s

reading of the Extended Reporting Period Endorsement as modifying the

Retirement Endorsement, that interpretation creates ambiguity because it is unclear

whether the Extended Reporting Period Endorsement creates an extended reporting

period for claims first made under the Hanover Policy and first reported during the

extended reporting period. {Id. at 16-20.) These objections are unconvincing.

      As a starting point, despite TGC’s arguments otherwise, the Hanover

Policy’s definitions for “claims” and “potential claims” are clear and consistent

with each other. A “claim” exists, inter alia, when an insured “first receives oral

or written information or have knowledge of specific circumstances involving a


                                         10
      Case 1:20-cv-00056-DWM Document 93 Filed 08/25/21 Page 11 of 18



particular person or entity which could reasonably be expected to result in a

demand or suit for money or services.” (Doc. 2 at 20.) This includes but is “not

limited to when [the insured] first receive[s] an oral or written request to notify

Hanover] of a potential claim.” {Id.) A “[p]otential claim means any wrongful

act or any facts or other circumstances which may subsequently give rise to a

claim.” {Id. at 22.) Hendrickson and Sweeney concede that Sweeney’s February

2017 email meets the definition for “claim.” {See Doc. 83 at 22-23 (citing Doc. 58

at 7.)) Therefore, TGC attempts to fault Judge DeSoto for not concluding that the

 claim” here could have also been a “potential claim.” But the language of the

Hanover Policy establishes that a “claim” cannot also be a “potential claim”; the

reading TGC proposes would render the definitions of“claims” and “potential

claims” tautological. Judge DeSoto’s interpretation ofthese terms is consistent

with the principles of contract interpretation, and she correctly interpreted the

Hanover Policy as it is written, which resulted in the unambiguous conclusion that

Sweeney’s email satisfied the definition of a “claim.

      TGC’s second objection to Judge DeSoto’s interpretation of the policy

language closely resembles the objection it raised above regarding the notice

periods: according to TGC,it is unclear whether an extended reporting period

extends to claims “made” under the Hanover Policy but reported in the extended

reporting period as it is extended under the Extended Reporting Period


                                          11
      Case 1:20-cv-00056-DWM Document 93 Filed 08/25/21 Page 12 of 18



Endorsement (Doc. 87 at 17.) But, like the similar argument TGC raised above,

this argument fails. This argument ignores the plain language of the Extended

Reporting Period Endorsement, which states, “Claims must first be made and first

reported to [Hanover] after the individual extended reporting period effective date

and prior to the individual extended reporting period expiration date shown

below.” (Doc. 2 at 32.) TGC’s argument would require disregarding the

conjunctive “and” so that a claim could be “first made or first reported” during the

extended reporting period effective date within the Extended Reporting Period

Endorsement. Such a reading would disregard the plain language of the Hanover

Policy and be contrary to rules of contract interpretation under Montana law. See

Meadow Brook, LLP,329 P.3d at 611 (“We accord the usual meaning of the terms

and the words in an insurance contract, and we construe them using common

sense.”).

      TGC’s attempt to read the Hanover Policy and the Extended Reporting

Period Endorsement as ambiguous contradicts of the plain language of the Policy

and the Endorsement. There is no ambiguity, and therefore Judge DeSoto did not

construe any ambiguity improperly against the insured.

      C.     Notice-Prejudice Rule

      TGC next argues that Judge DeSoto erred in failing to apply the notice-

prejudice rule. According to TGC,the rule should have been applied because.


                                         12
      Case 1:20-cv-00056-DWM Document 93 Filed 08/25/21 Page 13 of 18




given the extended reporting periods under both the Policy and the Extended

Reporting Period Endorsement, Hanover did not suffer prejudice as a result of the

timing of Sweeney and Hendrickson’s reporting ofthe claim. (Doc. 87 at 20-23.)

TGC argues that, though the Montana Supreme Court has not addressed the notice-

prejudice rule in the context of claims-made policies, it would likely conclude that

the notice-prejudice rule would apply to such policies, including the Hanover

Policy. TGC’s hypothesis is incorrect.

      As a general principle, the notice-prejudice rule “require[s] that the insurer

demonstrate that it was materially prejudiced by not having received prompt notice

or notice as soon as practicable of an event that could trigger coverage.” Atl Cas.

Ins. Co. V. Greytak, 350 P.3d 63,66(Mont. 2015). But, “[t]o date, the Montana

Supreme Court has only applied the notice-prejudice rule in the context of

occurrence policies.” Capitol Specialty Ins. Corp. v. Big Sky Diagnostic Imaging,

LLC,2019 WL 1245642, *6(D. Mont. Jan. 30, 2019), aff^d^AS F. App’x 618 (9th

Cir. 2021). “The Court has not directly addressed whether the notice-prejudice

rule applies to claims-made policies,” id., such as the Hanover Policy at issue here.

Trends in Montana caselaw indicate that, contrary to TGC’s arguments, the

Montana Supreme Court would not apply the notice-prejudice rule to claims-made

policies. See, e.g., Gleason v. Cent. United Life Ins. Co., 350 P.3d 349(Mont.

2015)(adopting notice-prejudice rule to occurrence policies); see also id. at 370


                                         13
      Case 1:20-cv-00056-DWM Document 93 Filed 08/25/21 Page 14 of 18



n.2(McKinnon, J., concurring in part and dissenting in part)(“Applying the

notice-prejudice rule to a claims-made policy would essentially convert it. .. into a

an occurrence policy ”); see also ALPS Prop. & Cas. Ins. Co. v. McLean &

McLean,425 P.3d 651 (Mont. 2018)(omitting mention of the notice-prejudice rule

to claims-made policy where insurance company received notice outside the

policy’s notice period).

      Given the Montana Supreme Court’s application ofthe notice-prejudice rule

to occurrence policies and its silence on the application ofthe rule to claims-made

policies, Capitol Specialty's conclusion that the notice-prejudice rule does not

apply to such policies is the better prediction of how the Montana Supreme Court

would decide the issue. See Specialty Ins. Corp., 845 F. App’x at 620(“To the

extent that the ALPS decision left certain questions unanswered, there is no reason

to presume that the district court’s opinion about how the Montana Supreme Court

would act was in error.”). Nonetheless, TGC argues that Judge DeSoto erred in not

applying “the Restatement’s exception-to-the-exception” for claims-made policies

because coverage under the Extended Reporting Period Endorsement was

triggered, and so Hanover would not have been prejudiced because the extended

reporting period of unlimited duration should have applied.

      Again, TGC incorrectly assumes that Sweeney triggered coverage under the

Extended Reporting Period Extension. As explained above, because the Extended


                                         14
      Case 1:20-cv-00056-DWM Document 93 Filed 08/25/21 Page 15 of 18



Reporting Period Endorsement requires that claims be first made and first reported

in the extended period reporting period, and the claim at issue was not, coverage

was not triggered under the Endorsement. Therefore, TGC’s arguments about the

applicability of the “exception-to-the-exception” of the notice-prejudice rule are

inapposite. The notice-prejudice rule does not apply in this case.

      D.     Timing of the Claim

      TGC’s final objection focuses on Judge DeSoto’s conclusion regarding

when the claim here was “made.” According to TGC, a claim can only be “made'

by a “claimant,” and here that “claimant” is TGC. TGC then argues that no claim

was made until Sweeney was retired and the Extended Reporting Period

Endorsement was in effect. This objection is not well-taken.

      TGC’s argument is contrary to both the plain language of the Hanover

policy and Montana case law. First, TGC’s position ignores the Hanover Policy’s

definition of“claim. As stated above, under the Policy, a “claim” includes, inter

alia, when an insured “first receives oral or written information or ha[s] knowledge

of specific circumstances involving a particular person or entity which could

reasonably be expected to result in a demand or suit for money or services.” (Doc.

2 at 20.) This includes but is not limited to “when [the insured] first receive[s] an

oral or written request to notify [Hanover] of a potential claim.” {Id.) TGC

improperly tries to shift the onus of making a claim to the person or entity alleging


                                          15
      Case 1:20-cv-00056-DWM Document 93 Filed 08/25/21 Page 16 of 18



a wrong by the insured, but the language of the Policy is clear: a claim arises when

the insured has knowledge of facts that could reasonably be expected to give rise

to suit. In February 2017, Sweeney acknowledged he was aware of facts—failing

to file UCC paperwork on behalf of TGC—that could give rise to a suit for money

from TGC. {See Doc. 83 at 17 (citing Doc. 64 at ^ 13).) Thus, he satisfied the

Hanover Policy’s definition of claim, and TGC’s argument that he was not the

appropriate party to “make a claim” is unpersuasive.

      Second, TGC argues that Montana law is contrary to Judge DeSoto’s

conclusion that a claim was made no later than February 2017. TGC is wrong.

Relying on Schleusner v. Continental Casualty Co.^ 102 F. Supp. 3d 1148, 1152

(D. Mont. 2015), TGC argues that a “claim” requires “a claimant making a demand

via a lawsuit, taking the stronger step of enforcing a claim via the courts,”(Doc. 87

at 24). In Schleusner,“claim” was defined as “an oral or written demand received

by the Insured for money or services, including a demand alleging person injury,

arising out of an act or omission in the rendering of professional real estate

services.   102 F. Supp. 3d at 1152. Thus,Schleusner concluded that the definition

of“claim” was satisfied when the insured “received notice ofthe underlying

lawsuit, not... when the underlying suit was initially filed.” Id. But the definition

of“claim” is materially different here, and the Hanover Policy, unlike the policy in

Schleusner, does not require the insured to “receive” a demand for money or


                                          16
       Case 1:20-cv-00056-DWM Document 93 Filed 08/25/21 Page 17 of 18



services to find a claim present. Therefore, TGC’s reliance on Schlensner to

demonstrate that a claim is not present until a lawsuit is filed is unpersuasive

because such a requirement would contravene the plain language of the Hanover

Policy.

111.   Conclusion

       Upon de novo review ofthe Findings and Recommendations to which the

various parties specifically object, the Court agrees with Judge DeSoto’s

determinations. The objections are overruled. There being no clear error in Judge

DeSoto’s remaining findings and recommendations,

       IT IS ORDERED:

       (1)   Judge DeSoto’s Findings and Recommendations,(Doc. 83), are

ADOPTED IN FULL.

       (2)   Defendant TGC’s motion for partial judgment on the pleadings,(Doc.

44), is DENIED.

       (3)    Hanover’s motion for summary judgment,(Doc. 53), is GRANTED

to the extent it seeks a declaratory judgment stating that it has no obligation to

defend and indemnify Hendrickson or Sweeney under the Hanover Policy. The

motion is DENIED to the extent it seeks attorney fees.

       (4)    Hendrickson and Sweeney’s cross-motion for summary judgment,

(Doc. 57), is DENIED.


                                          17
      Case 1:20-cv-00056-DWM Document 93 Filed 08/25/21 Page 18 of 18




     (5)     Aspen’s cross-motion for summary judgment against Hanover and on

Hendrickson’s cross-claim,(Doc. 62), seeking a declaration that it has no

obligation to defend and indemnify Hendrickson or Sweeney under the Aspen

Policy is GRANTED.

     (6)    There being no further issues for the Court to address, the Clerk is

directed to enter judgment consistent with this Order and close the case.

      DATED this    76^ay of August, 2021.


                                      4             w
                                      Donald W.MolloyyDistrict Jddge
                                      United States District Court




                                          18
